Name: Commission Regulation (EC) No 879/1999 of 28 April 1999 amending Regulation (EC) No 2004/98 opening an invitation to tender for the refund or the tax for the export of common wheat to certain ACP States
 Type: Regulation
 Subject Matter: economic geography;  plant product;  taxation;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 29. 4. 1999L 111/16 COMMISSION REGULATION (EC) No 879/1999 of 28 April 1999 amending Regulation (EC) No 2004/98 opening an invitation to tender for the refund or the tax for the export of common wheat to certain ACP States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501/ 95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 2513/98 (4), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 2004/98 (5), as amended by Regulation (EC) No 456/1999 (6), opens an invitation to tender relating to the export of common wheat to certain ACP States; Whereas for economical reasons, it is appropriate to extend the period during which this invitation to tender remains open; whereas Article 1 of Regulation (EC) No 2004/98 must therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 1(3) of Regulation (EC) No 2004/98 is replaced by the following: 3. The invitation shall remain open until 27 May 1999. During the period of its validity weekly awards shall be made for which the quantities and time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 126, 24.5.1996, p. 37. (3) OJ L 147, 30.6.1995, p. 7. (4) OJ L 313, 21.11.1998, p. 16. (5) OJ L 258, 22.9.1998, p. 4. (6) OJ L 55, 3.3.1999, p. 5.